Case 2:19-cv-10793-SFC-EAS ECF No. 16 filed 10/07/19           PageID.66    Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 HOWARD COHAN,

              Plaintiff,                          CASE NO. 2:19-CV-10793

 v.                                               HON. SEAN F. COX

 ISLAND HOSPITALITY                               MAGISTRATE JUDGE
 MANAGEMENT, LLC,                                 ELIZABETH A. STAFFORD

              Defendant.


 BLACKMORE LAW PLC                           JACKSON LEWIS P.C.
 George T. Blackmore (P76942)                Tiffany Buckley-Norwood (P69807)
 Angela C. Spears (P82653)                   Daniel C. Waslawski (P78037)
 Attorneys for Plaintiff                     Attorneys for Defendant
 21411 Civic Center Drive, Suite 200         2000 Town Center, Suite 1650
 Southfield, MI 48076                        Southfield, MI 48075
 (248) 845-8594                              (248) 963-1900
 george@blackmorelawplc.com                  tiffany.buckley@jacksonlewis.com
 aspears@blakcmorelawplc.com                 daniel.waslawski@jacksonlewis.com


      STIPULATION TO DISMISS PLAINTIFF’S COMPLAINT WITH
       PREJUDICE AND WITHOUT ATTORNEYS’ FEES OR COSTS

      The parties, through their respective attorneys, stipulate and agree to a

dismissal of Plaintiff’s Complaint in its entirety with prejudice and with each party

to bear his or its own attorneys' fees and costs. The parties further stipulate and agree

that entry of this Order will resolve all pending claims and close the case.
Case 2:19-cv-10793-SFC-EAS ECF No. 16 filed 10/07/19   PageID.67   Page 2 of 4




STIPULATED AND AGREED TO BY:


By: /s/ George T. Blackmore (w/consent)   By: /s/ Daniel C. Waslawski
BLACKMORE LAW PLC                         JACKSON LEWIS P.C.
George T. Blackmore (P76942)              Tiffany Buckley-Norwood (P69807)
Attorney for Plaintiff                    Daniel C. Waslawski (P78037
21411 Civic Center Drive, Suite 200       Attorneys for Defendant
Southfield, MI 48076                      2000 Town Center, Suite 1650
(248) 845-8594                            Southfield, MI 48075
george@blackmorelawplc.com                (248) 963-1900
                                          Tiffany.Buckley@jacksonlewis.com
                                          Daniel.Waslawski@jacksonlewis.com



4837-3327-2157




                                     2
Case 2:19-cv-10793-SFC-EAS ECF No. 16 filed 10/07/19         PageID.68   Page 3 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

HOWARD COHAN,

              Plaintiff,                        CASE NO. 2:19-CV-10793

v.                                              HON. SEAN F. COX

ISLAND HOSPITALITY                              MAGISTRATE JUDGE
MANAGEMENT, LLC,                                ELIZABETH A. STAFFORD

              Defendant.


BLACKMORE LAW PLC                          JACKSON LEWIS P.C.
George T. Blackmore (P76942)               Tiffany Buckley-Norwood (P69807)
Angela C. Spears (P82653)                  Daniel C. Waslawski (P78037)
Attorneys for Plaintiff                    Attorneys for Defendant
21411 Civic Center Drive, Suite 200        2000 Town Center, Suite 1650
Southfield, MI 48076                       Southfield, MI 48075
(248) 845-8594                             (248) 963-1900
george@blackmorelawplc.com                 tiffany.buckley@jacksonlewis.com
aspears@blakcmorelawplc.com                daniel.waslawski@jacksonlewis.com


 ORDER DISMISSING PLAINTIFF’S COMPLAINT WITH PREJUDICE
         AND WITHOUT ATTORNEYS’ FEES OR COSTS

      IT IS HEREBY ORDERED that Plaintiff’s Complaint is dismissed with

prejudice and with each party to bear his or its own attorneys' fees and costs. Entry

of this order resolves all pending claims and closes the case.
Case 2:19-cv-10793-SFC-EAS ECF No. 16 filed 10/07/19   PageID.69   Page 4 of 4




      IT IS SO ORDERED.

Dated: October 7, 2019                   s/Sean F. Cox
                                         Sean F. Cox
                                         U. S. District Judge




                                     2
